            Case 6:19-cv-01942-MC        Document 1   Filed 11/27/19   Page 1 of 12



     Robert S. Wagner, OSB #844115
     David K. Miller, OSB #823370
     MILLER & WAGNER LLP
     2210 N.W. Flanders Street
     Portland, OR 97210-3408
     Telephone: (503) 299-6116
     Facsimile: (503) 299-6106
     E-mail: rsw@miller-wagner.com
             dkm@miller-wagner.com

           Of Attorneys for Plaintiffs



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION


     EMI C. LONG, aka EMI C. FARLEY and        )
     KIRK P. FARLEY, husband and wife,         )   Case No.
                                               )
                         Plaintiffs,           )   COMPLAINT FOR MEDICAL
                                               )   NEGLIGENCE AND PRODUCTS
           vs.                                 )   LIABILITY
                                               )
     PACIFIC WOMEN’S CENTER, LLC, an           )
     Oregon Corporation;                       )   DEMAND FOR JURY TRIAL
     RICHARD BEYERLEIN, MD;                    )
     PROVIDENCE ST. JOSEPH HEALTH, a           )
     Washington Corporation;                   )
     PROVIDENCE HEALTH & SERVICES, a           )
     Washington corporation;                   )
     PROVIDENCE HEALTH & SERVICES -            )
     WASHINGTON, a Washington                  )
     corporation, dba PROVIDENCE ST.           )
     PETER HOSPITAL and PROVIDENCE             )
     MEDICAL GROUP;                            )
     COREY SULLIVAN MD;                        )
     JOHN NGO, DO;                             )
     ARIN BRASETH, MD;                         )
     BAYER HEALTHCARE, LLC,                    )
     a Delaware Corporation;                   )
     BAYER MEDICAL CARE, INC.,                 )
     a Delaware Corp.; and                     )
     BAYER HEALTHCARE                          )
     PHARMACEUTICALS, INC., a Delaware         )
     corporation;                              )
                                               )
                         Defendants.           )
                                               )


Page 1 -    COMPLAINT FOR MEDICAL NEGLIGENCE AND                         MILLER & WAGNER LLP
            PRODUCTS LIABILITY                                                  Trial Lawyers
                                                                         2210 N.W. Flanders Street
                                                                        Portland, Oregon 97210-3408
                                                                               (503) 299-6116
               Case 6:19-cv-01942-MC       Document 1    Filed 11/27/19   Page 2 of 12




            COMES NOW Plaintiffs, by and through counsel undersigned, and for their

     Complaint hereby allege as follows:

                                     NATURE OF THE ACTION

            1.     This is a medical negligence and product liability action for damages

     caused by the ingestion of the pharmaceutical drug Beyaz which caused a stroke that

     was negligently diagnosed and treated, resulting in severe, permanent brain damage and

     neurologic injury to plaintiff Emi Long (Farley). Her husband, plaintiff Kirk Farley,

     brings a loss of consortium claim.

                                              PARTIES

            2.     Plaintiff EMI C. LONG, aka EMI C. FARLEY, is a citizen of Tennessee.

            3.     Plaintiff KIRK P. FARLEY, is Plaintiff Emi Long’s husband and also a citizen

     of Tennessee.

            4.     Defendant, BAYER HEALTHCARE PHARMACEUTICALS, INC., is a

     Delaware corporation with its principal place of business in New Jersey. At all times

     material, this Defendant was engaged in the business of researching, developing,

     designing, licensing, manufacturing, distributing, supplying, selling, marketing, and/or

     introducing into interstate commerce, either directly or indirectly through third parties or

     related entities, the prescription birth control drug, Beyaz. Defendant BAYER

     HEALTHCARE PHARMACEUTICALS, INC. conducted regular and sustained business in

     Oregon by selling and distributing its products here. It has a Registered Agent in Salem,

     Oregon.

            5.     Defendant, BAYER HEALTHCARE, LLC, is a Delaware corporation with its

     principal place of business in New Jersey. At all times material, this Defendant was

     engaged in the business of researching, developing, designing, licensing, manufacturing,

     distributing, supplying, selling, marketing, and/or introducing into interstate commerce,



Page 2 -       COMPLAINT FOR MEDICAL NEGLIGENCE AND                          MILLER & WAGNER LLP
               PRODUCTS LIABILITY                                                   Trial Lawyers
                                                                             2210 N.W. Flanders Street
                                                                            Portland, Oregon 97210-3408
                                                                                   (503) 299-6116
              Case 6:19-cv-01942-MC          Document 1    Filed 11/27/19    Page 3 of 12




     either directly or indirectly through third parties or related entities, the prescription birth

     control drug, Beyaz. Defendant BAYER HEALTHCARE, LLC, conducted regular and

     sustained business in Oregon by selling and distributing its products here. It has a

     Registered Agent in Salem, Oregon.

            6.     Defendant BAYER MEDICAL CARE, INC, is a Delaware corporation with its

     principal place of business in Pennsylvania. At all times material this Defendant was

     engaged in the business of researching, developing, designing, licensing, manufacturing,

     distributing, supplying, selling, marketing, and/or introducing into interstate commerce,

     either directly or indirectly through third parties or related entities, the prescription birth

     control drug, Beyaz. Defendant BAYER MEDICAL CARE, INC., conducted regular and

     sustained business in Oregon by selling and distributing its products here. It has a

     Registered Agent in Salem, Oregon.

            7.     BAYER HEALTHCARE PHARMACEUTICALS, INC., BAYER HEALTHCARE,

     LLC, and/or BAYER MEDICAL CARE, INC, hereinafter will be referred to individually and

     collectively as “Defendant Bayer.”

            8.     PACIFIC WOMEN'S CENTER, LLC, (herinafter "Defendant Clinic") was at

     all times material, an Oregon Corporation licensed to do business in Oregon and

     engaged in the provision of healthcare to Plaintiff Emi Long. Its principal place of

     business was and is in Lane County, Oregon.

            9.     RICHARD BEYERLEIN, MD, (hereinafter “Defendant Beyerlein”) was at all

     times material, a physician licensed in the State of Oregon, specializing in gynecology

     and engaged in the provision of healthcare to Plaintiff Emi Long. Based on information

     and belief he is a citizen of Oregon.

     ///

     ///



Page 3 -      COMPLAINT FOR MEDICAL NEGLIGENCE AND                              MILLER & WAGNER LLP
              PRODUCTS LIABILITY                                                       Trial Lawyers
                                                                                2210 N.W. Flanders Street
                                                                               Portland, Oregon 97210-3408
                                                                                      (503) 299-6116
             Case 6:19-cv-01942-MC        Document 1        Filed 11/27/19   Page 4 of 12




            10.    PROVIDENCE ST. JOSEPH HEALTH, is a Washington Corporation, with its

     principle place of business in Washington. It is licensed to do business in the States of

     Washington and Oregon and has a Registered Agent in Salem, Oregon. Through the

     actions of physician and non-physician health care providers acting as employees and/or

     agents, real or apparent, it was engaged in the business of providing health care to

     Plaintiff Emi Long at various Providence facilities.

            11.    PROVIDENCE HEALTH & SERVICES, is a Washington Corporation, with

     its principle place of business in Washington. It is a corporation licensed to do business

     in the States of Washington and Oregon and has a Registered Agent in Salem, Oregon.

     Through the actions of physician and non-physician health care providers acting as

     employees and/or agents, real or apparent, it was engaged in the business of providing

     health care to Plaintiff Emi Long at various Providence facilities.

            12.     PROVIDENCE HEALTH & SERVICES - WASHINGTON, is a Washington

     Corporation, with its principle place of business in Washington. It is licensed to do

     business in the States of Washington and Oregon and has a registered agent in Salem,

     Oregon. Through the actions of physician and non-physician health care providers acting

     as employees and/or agents, real or apparent, it was engaged in the business of

     providing health care to Plaintiff Emi Long at various Providence facilities.

            13.    PROVIDENCE HEALTH & SERVICES - WASHINGTON did business as

     PROVIDENCE ST. PETER HOSPITAL and PROVIDENCE MEDICAL GROUP. Defendants

     PROVIDENCE ST. JOSEPH HEALTH, PROVIDENCE HEALTH & SERVICES -

     WASHINGTON, and PROVIDENCE HEALTH & SERVICES - WASHINGTON are referred

     to hereinafter collectively and individually as “Defendant Providence.”

            14.    COREY SULLIVAN, MD, (hereinafter “Defendant Sullivan") was at all

     times material a physician licensed in the State of Washington, practicing family



Page 4 -     COMPLAINT FOR MEDICAL NEGLIGENCE AND                              MILLER & WAGNER LLP
             PRODUCTS LIABILITY                                                       Trial Lawyers
                                                                               2210 N.W. Flanders Street
                                                                              Portland, Oregon 97210-3408
                                                                                     (503) 299-6116
             Case 6:19-cv-01942-MC        Document 1     Filed 11/27/19    Page 5 of 12




     medicine as an agent or employee of Defendant Providence and engaged in the provision

     of healthcare to Plaintiff Emi Long. Based on information and belief he is a citizen of

     Washington.

            15.    JOHN NGO, DO, (hereinafter "Defendant Ngo") was at all times material a

     physician licensed in the State of Washington, practicing emergency medicine as an

     agent or employee of Defendant Providence St. Peter Hospital and engaged in the

     provision of healthcare to Plaintiff Emi Long. Based on information and belief he is a

     citizen of Washington.

            16.    ARIN BRASETH, MD, (hereinafter "Defendant Braseth") was at all times

     material a physician licensed in the State of Washington, practicing emergency medicine

     as an agent or employee of Defendant Providence. Based on information and belief he is

     a citizen of Washington.

                                           JURISDICTION

            17.    This court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

     § 1332, because there is complete diversity of citizenship between the parties, and the

     amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                               VENUE

            18.    Venue is proper in this court pursuant to 28 U.S.C. § 1391 because a

     substantial part of the events and omissions giving rise to the claims alleged in the

     Complaint occurred in the State of Oregon and, more specifically, within the Eugene

     Division.

                                               FACTS

            19.    Defendant Bayer designed, manufactured, sold and distributed Beyaz

     which was advertised by Defendant Bayer to the medical community at large to be a safe

     and reliable medication.



Page 5 -     COMPLAINT FOR MEDICAL NEGLIGENCE AND                             MILLER & WAGNER LLP
             PRODUCTS LIABILITY                                                      Trial Lawyers
                                                                              2210 N.W. Flanders Street
                                                                             Portland, Oregon 97210-3408
                                                                                    (503) 299-6116
             Case 6:19-cv-01942-MC        Document 1     Filed 11/27/19    Page 6 of 12




            20.      Defendant Bayer knew, or should have known, that Beyaz was associated

     with significantly higher risk of stroke than earlier generation oral contraceptives not

     containing drospirenone.

            21.      Defendant Bayer withheld reporting Beyaz data it knew, or should have

     known, showed a significantly increased risk for stroke with increasing patient age.

            22.      Defendant Bayer knew, or should have known, that Beyaz had not been

     sufficiently tested, particularly in women over the age of 36; was defective in design

     and/or testing; and/or that it lacked adequate warnings.

            23.      Defendant Bayer knew or should have known Beyaz could and would

     cause severe injury by stroke events, to its users, and that Beyaz was inherently

     dangerous in a manner that exceeded its advertising and promotional literature.

            24.      Defendants Clinic, Beyerlein, Providence and Sullivan recommended Beyaz

     to Plaintiff Emi Long and prescribed it to her.

            25.      Defendants Clinic, Beyerlein, Providence and Sullivan knew or should have

     known that Plaintiff Emi Long suffered from migraines, which further increased her risk

     of stroke from Beyaz.

            26.      On or about May 20, 2017, at 43 years of age, Plaintiff Emi Long sought

     care from Defendants Providence and Ngo for a migraine headache with transient

     neurologic deficits. Defendants did not evaluate Plaintiff for stroke, nor did they advise

     her to stop taking Beyaz because of increased risk of stroke.

            27.      On or about November 29, 2017, Ms. Long developed stroke symptoms

     and promptly sought care from defendants Providence and Braseth. They delayed in

     obtaining diagnostic imaging of her brain and failed to undertake timely medical

     intervention.

     ///



Page 6 -     COMPLAINT FOR MEDICAL NEGLIGENCE AND                             MILLER & WAGNER LLP
             PRODUCTS LIABILITY                                                     Trial Lawyers
                                                                             2210 N.W. Flanders Street
                                                                            Portland, Oregon 97210-3408
                                                                                   (503) 299-6116
             Case 6:19-cv-01942-MC        Document 1      Filed 11/27/19    Page 7 of 12




            28.    As a result, Ms. Long suffered a major stroke related to Beyaz that

     damaged her brain and neurologic system.

                                              DAMAGES

            29.    The physical and emotional injuries Ms. Long sustained as a result of the

     stroke and it’s aftermath are severe, permanent, disfiguring and life altering. She has

     undergone extensive medical care, requires assistance in all physical activities of daily

     living, and will require extensive ongoing medical care, therapy and accommodations for

     her physical disabilities. She has sustained both economic and non-economic damages in

     an amount to be determined at trial.

            30.    Plaintiff Kirk Farley has suffered physical and emotional distress and has

     been deprived of the companionship and consortium of his wife, to his non-economic

     damage in an amount to be determined at trial.

                                     FIRST CLAIM FOR RELIEF

                                  (STRICT PRODUCT LIABILITY)

            31.    Plaintiffs incorporate by reference, as if fully set forth herein, each and

     every allegation set forth in the preceding paragraphs and further allege as follows.

            32.    This is an action for strict liability against Defendant Bayer based on a

     design defect, inadequate testing, and/or failure to adequately warn regarding Beyaz.

            33.    Beyaz was unreasonably dangerous in its design, with the risks

     outweighing the benefits for its use, and in its failure to perform as safely as an ordinary

     consumer would expect when taken daily as directed. Safer alternative medications that

     do not contain the combination of drospirenone and ethinyl estradiol have been

     available for years and continue to be available.

            34.    Defendant Bayer failed to adequately test the safety of Beyaz in the

     populations for which the drug is marketed. Specifically Defendent Bayer failed to



Page 7 -     COMPLAINT FOR MEDICAL NEGLIGENCE AND                              MILLER & WAGNER LLP
             PRODUCTS LIABILITY                                                       Trial Lawyers
                                                                               2210 N.W. Flanders Street
                                                                              Portland, Oregon 97210-3408
                                                                                     (503) 299-6116
              Case 6:19-cv-01942-MC       Document 1      Filed 11/27/19    Page 8 of 12




     adequately test the safety of Beyaz in women over 40 years old, such as plaintiff Emi

     Long.

             35.   Defendant Bayer had a duty to make timely and adequate warnings to

     physicians and other prescribing healthcare providers of the risks associated with its

     product Beyaz in women over the age of 36 years and/or who have migraine headaches.

     These conditions were both specific to Ms. Long and applicable to other women using

     Beyaz. Defendant Bayer failed to provide timely and adequate warnings.

             36.   Defendant Bayer’s design defect, inadequate testing, and/or failure to warn

     regarding Beyaz caused Plaintiffs injuries and damages as alleged above.

             37.   Defendant Bayer’s conduct was outrageous, as described above, and also in

     its withholding of information known to be material and relevant to the harm suffered by

     Ms. Long.

                                    SECOND CLAIM FOR RELIEF

                                           (NEGLIGENCE)

             38.   Plaintiffs incorporate by reference, as if fully set forth herein, each and

     every allegation set forth in the preceding paragraphs and further allege as follows.

             39.   Defendants Pacific Women’s Center, LLC, and Richard Beyerlein,

     MD were negligent in treating Plaintiff Emi Long with Beyaz when they knew or should

     have known that she was at significant risk of stroke that made Beyaz an unreasonable

     choice for a combination oral contraceptive with which to treat her. They were also

     negligent in failing to warn her that the risk of stroke from Beyaz increased as she aged.

             40.   Defendant Bayer was negligent in one or more of the following ways that

     caused damage to plaintiffs:

                   (a)    In failing to properly test Beyaz before placing it into the stream of

                          commerce to assure it would be safe for older consumers such as



Page 8 -      COMPLAINT FOR MEDICAL NEGLIGENCE AND                             MILLER & WAGNER LLP
              PRODUCTS LIABILITY                                                      Trial Lawyers
                                                                               2210 N.W. Flanders Street
                                                                              Portland, Oregon 97210-3408
                                                                                     (503) 299-6116
             Case 6:19-cv-01942-MC          Document 1   Filed 11/27/19   Page 9 of 12




                         Plaintiff Emi Long;

                  (b)    In designing Beyaz such that it would be unreasonably dangerous

                         for women over 40 years old;

                  (c)    In marketing Bayez when it knew or should have known that it was

                         unreasonably dangerous for women over 40 years old and women

                         with migraine headaches; and

                  (d)    In failing to warn the public, and prescribing healthcare providers

                         that Bayez use placed older women at significantly increased risk of

                         stroke and placed women with migraines at significantly increased

                         risk for stroke.

           41.    Defendants Providence and Ngo were negligent in one or more of the

     following ways that caused damage to plaintiffs:

                  (a)    In failing to evaluate and treat Ms. Long for a stroke event

                         associated with Beyaz;

                  (b)    In failing to advise Ms. Long that her symptoms were due to Beyaz;

                  (c)    In failing to advise Ms. Long to stop taking Beyaz due to the

                         increased risk of stroke; and

                  (d)    In failing to warn Ms. Long that she was at substantially increased

                         risk of stroke from Beyaz because of her age and migraine headache

                         history.

           42.    Defendants Providence and Sullivan were negligent in one or more of the

     following ways that caused damage to plaintiffs:

                  (a)    In recommending and prescribing Beyaz to Ms. Long when there

                         were other safer treatments available;

     ///



Page 9 -     COMPLAINT FOR MEDICAL NEGLIGENCE AND                           MILLER & WAGNER LLP
             PRODUCTS LIABILITY                                                    Trial Lawyers
                                                                            2210 N.W. Flanders Street
                                                                           Portland, Oregon 97210-3408
                                                                                  (503) 299-6116
             Case 6:19-cv-01942-MC       Document 1      Filed 11/27/19   Page 10 of 12




                   (b)    In continuing to treat Ms. Long with Beyaz given her age and history

                          of migraine headache and neurologic complaints;

                   (c)    In continuing to treat Ms. Long with Beyaz after her emergency

                          department visit in May, 2017; and

    .              (d)    In failing to warn Ms. Long of the significant stroke risk from taking

                          Beyaz given her age and migraine history.

            43.    Defendants Providence and Braseth were negligent on beginning on

    November 29, 2017 in one or more of the following ways that caused damage to

    plaintiffs::

                   (a)    In failing to promptly obtain brain imaging;

                   (b)    In failing to obtain an accurate history;

                   (c)    In failing to do a thorough neurologic examination;

                   (d)    In failing to give a thrombolytic or arrange other vascular

                          intervention treatment;

                   (e)    In failing to re-examine Ms. Long when she exhibited new

                          neurologic symptoms within the time-frame for thrombolytic

                          therapy; and

                   (f)    In failing to have the neurology consultant examine Ms. Long within

                          the time-frame necessary so that thrombolysis or other vascular

                          intervention could be safely performed;

                                    THIRD CLAIM FOR RELIEF

                                         (LOSS OF CHANCE)

            44.    In the alternative to her Second Claim for Relief, Plaintiff Emi Long

    re-alleges and incorporates by reference as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs and further alleges as follows.



Page 10 -     COMPLAINT FOR MEDICAL NEGLIGENCE AND                           MILLER & WAGNER LLP
              PRODUCTS LIABILITY                                                    Trial Lawyers
                                                                             2210 N.W. Flanders Street
                                                                            Portland, Oregon 97210-3408
                                                                                   (503) 299-6116
             Case 6:19-cv-01942-MC       Document 1      Filed 11/27/19    Page 11 of 12




            45.    As a direct result of the negligence of Defendants, and each of them,

    Plaintiff Emi Long suffered a stroke and it was not diagnosed and treated in a timely

    fashion such that she was deprived of a 20% or greater chance of an improved

    neurologic outcome, to a reasonable medical probability.

                                   FOURTH CLAIM FOR RELIEF

                                     (LOSS OF CONSORTIUM)

            46.    Plaintiffs incorporate by reference, as if fully set forth herein, each and

    every allegation set forth in the preceding paragraphs and further allege as follows.

            47.    The negligence of Defendants, and each of them, caused Plaintiff Kirk

    Farley’s wife, Emi Long, to sustain permanent, disabling brain injuries. As a result, he has

    suffered a loss of consortium, loss of enjoyment of life, and loss of services with and from

    his wife.

                                     FIFTH CLAIM FOR RELIEF

                          (LOSS OF CHANCE/LOSS OF CONSORTIUM)

            48.    In the alternative to the Fourth Claim for Relief, Plaintiff Kirk Farley

    incorporates by reference, as if fully set forth herein, the allegations in paragraphs 46

    and 47, above and further allege as follows.

            49.    As a direct result of the negligence of Defendants, and each of them,

    Plaintiff Emi Long suffered a stroke and it was not diagnosed and treated in a timely

    fashion such that she was deprived of a 20% or greater chance of an improved

    neurologic outcome, to a reasonable medical probability.

            WHEREFORE, Plaintiffs pray for Judgment in their favor to include the following:

            1.     An award of non-economic and economic damages on their First through

                   Fifth Claims for Relief in the amount to be proven at trial;

    ///



Page 11 -       COMPLAINT FOR MEDICAL NEGLIGENCE AND                           MILLER & WAGNER LLP
                PRODUCTS LIABILITY                                                    Trial Lawyers
                                                                               2210 N.W. Flanders Street
                                                                              Portland, Oregon 97210-3408
                                                                                     (503) 299-6116
             Case 6:19-cv-01942-MC     Document 1      Filed 11/27/19   Page 12 of 12




            2.    For such relief as the court deems just, equitable, and proper; and

            3.    An award of costs and disbursements incurred herein.

            PLAINTIFF HEREBY DEMANDS A JURY TRIAL

            DATED this 27th day of November, 2019.

                                             MILLER & WAGNER, LLP


                                               /s/ Robert S. Wagner
                                             Robert S. Wagner, OSB #844115
                                             David K. Miller, OSB #823370
                                             Of Attorneys for Plaintiff
                                             rsw@miller-wagner.com
                                             dkm@miller-wagner.com




Page 12 -    COMPLAINT FOR MEDICAL NEGLIGENCE AND                          MILLER & WAGNER LLP
             PRODUCTS LIABILITY                                                   Trial Lawyers
                                                                           2210 N.W. Flanders Street
                                                                          Portland, Oregon 97210-3408
                                                                                 (503) 299-6116
